Citation Nr: 1147419	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-47 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2008 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has diabetic retinopathy.

2.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.

3.  The preponderance of the evidence is against a finding that the Veteran currently has tinnitus related to his military service.

4.  The evidence does not show erectile dysfunction manifested by deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

May 2008 and May 2009 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

The Veteran's claim for an increased initial evaluation for erectile dysfunction arises from the initial grant of service connection.  Accordingly, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist the Veteran has also been satisfied.  VA has obtained all of the Veteran's available service treatment records, and identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided with multiple VA examinations during the course of this appeal: a January 2010 VA examination for peripheral nerves; a July 2009 VA genitourinary examination; a June 2008 VA audiological examination; a June 2008 VA examination for diabetes mellitus; and a June 2008 VA eye examination.  These VA examinations were conducted by VA examiners who reviewed the Veteran's claims file, the history of the conditions with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that any of these examinations were inadequate.  

There is no sign in the record that additional evidence relevant to the issues being addressed are available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

I.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

A. Diabetic Retinopathy

The Veteran contends that he has diabetic retinopathy, secondary to his service-connected diabetes mellitus, type II.

"In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

VA eye examinations in June 2008 and March 2011 concluded with diagnoses of no diabetic retinopathy, bilaterally.  VA treatment records are silent as to any treatment for or diagnoses of diabetic retinopathy.  

Although diabetic retinopathy was noted on the problems list portion of the Veteran's private physician records, the basis for this notation is not shown.  Private eye examinations in November 2004, November 2005 and November 2006 concluded with diagnoses of non-insulin dependent diabetes mellitus, with no background diabetic neuropathy.  

Given the two VA and three private eye examination conclusions, the preponderance of the evidence is against a finding that the Veteran currently has diabetic retinopathy.  Although diabetic retinopathy appeared on the problems list portion of some private treatment reports, no actual examination findings of diabetic retinopathy are shown.  

The preponderance of the evidence is against the claim for service connection for diabetic retinopathy; there is no doubt to be resolved; and service connection is not warranted.

B.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran served on active duty in the Marine Corps from February 1966 to January 1968.  A February 1966 pre-induction examination noted that the Veteran's ears were normal.  The report also noted normal audiological findings, bilaterally.  The Veteran's service treatment records are essentially silent as to any complaints of hearing loss or tinnitus.  His January 1968 separation examination listed his ears as normal, and reported hearing acuity of 15/15, bilaterally, on whispered and spoken voice testing.

In March 2008, the Veteran filed his present claim seeking service connection for bilateral hearing loss.  He contends that he was exposed to artillery, aircraft, tank, engine and gunfire noise during his military service.  
  
Post service medical records reflect treatment and diagnoses of bilateral sensorineural hearing loss beginning in May 2003.  

In June 2008, a VA audiological examination was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported that he was exposed to artillery, aircraft, tank, engine and gunfire noise during his military service.  He also reported post service employment in an office without noise for 35 years, and post service exposure to gunfire as a deer hunter for 8 to 10 years.  The Veteran reported the onset of hearing loss beginning years ago.  An audiological evaluation revealed findings of bilateral hearing loss as defined in 38 C.F.R. § 3.385.  The VA examiner stated that an opinion could not be provided without resorting to speculation as to the relationship of the Veteran's current hearing loss and his military service.  In reaching this conclusion, the VA examiner noted that there were no complaints of hearing loss or tinnitus during service, and no audiometric findings listed on the Veteran's separation examination.

The Veteran's statements are competent evidence to relate a history of noise exposure during service.  The Veteran's contentions concerning his inservice noise exposure are consistent with what is known about his term of military service.  Further, there is no reason to doubt the credibility of his statements.  Accordingly, the Board concludes that the Veteran was exposed to noise during service.

The Veteran's statements are also competent to relate a history of having difficulty hearing for many years.  In addition, recent private and VA audiological examinations establish that the Veteran has a current hearing disability.  38 C.F.R. § 3.385.  

The law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issue at hand, and the evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

C.  Tinnitus

The Veteran's service treatment records were silent as to any complaints of tinnitus.  His January 1968 separation examination noted that his ears were normal.

Following his discharge from the service, the first evidence noting any complaints or treatment for tinnitus was in 2003.  A May 2003 treatment report noted the Veteran's complaints of a buzzing sound in his ears for the past four to six months.  A July 2003 follow up treatment report noted that the Veteran's ears had continued to ring.  

In June 2008, a VA audiological evaluation was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported having a humming or buzzing in his ears since 1975 to 1980.  He further stated, "I don't really know when it began, I cannot give you a specific date."  An audiological evaluation revealed current bilateral hearing loss, and the report concluded with a diagnosis of mild to severe sensorineural hearing loss, bilaterally.  The VA examiner stated that an opinion linking the Veteran's tinnitus with his military service could not be rendered without resorting to mere speculation.  In support of this opinion, the VA examiner noted that there were no complaints of hearing loss or tinnitus during service.  

The Veteran's statements are competent evidence as to what he experiences; i.e., his statements are competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Nevertheless, to the extent that the Veteran contends that service connection for tinnitus is warranted based on a continuity of symptomatology since his military service, his contentions are not supported by the evidence.  

The Veteran's statements concerning the onset of his tinnitus are inconsistent, and are not supported by the medical evidence of record.  

At his June 2008 VA audiological examination, the Veteran reported having tinnitus since "1975 or 1980."  He is also quoted as saying, "I really don't really know when it began.  I cannot give you a specific date."  In a January 2009 statement, the Veteran reported that he experienced ringing in his ears for days after being exposed to an exploding grenade during service.  

The first evidence of any kind noting complaints of buzzing or ringing in the ears was in 2003, and this May 2003 private treatment report noted to a history of tinnitus or ringing in the ears for the past 4 to 6 months.  The Board finds this evidence to be most probative as to the onset of the Veteran's tinnitus.  

Because of the absence of a notation of tinnitus on his service treatment records; the absence of any post service medical treatment for tinnitus for more than 32 years after his discharge from the service; and the inconsistent allegations from the Veteran concerning the onset of this condition, the preponderance of the evidence is against the Veteran's claim.  There is no doubt to be resolved and service connection for tinnitus is not warranted.

II.  Increased Evaluation for Erectile Dysfunction

The Veteran is seeking a compensable evaluation for his service-connected erectile dysfunction.  He contends that medication has not helped him completely overcome the effects of this condition, and as such, it warrants a compensable disability evaluation.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Lewinski, 1 Vet. App. 282 (1991).  Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's erectile dysfunction is currently rated as noncompensable pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Where the schedule does not provide a zero evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Under Diagnostic Code 7522, a 20 percent disability rating will be assigned when there is deformity of the penis with loss of erectile power.  

The medical evidence of records shows that the Veteran has erectile dysfunction secondary to his service-connected diabetes mellitus, and VA has recognized this fact by granting service connection for erectile dysfunction.  However, in order to receive a compensable evaluation for this service-connected disorder, penile deformity must be shown by the evidence of record.  

The Veteran's treatment records and VA examination reports are silent as to any penile deformity.  The Veteran's contentions relate solely to his inability to consistently maintain an erection, even with medication.  There is no allegation of penile deformity, and no penile deformity was found on the Veteran's July 2009 VA genitourinary examination.

Consequently, the criteria for a compensable evaluation under the Rating Schedule have not been shown.  Moreover, there are no identifiable periods of time, since the effective date of service connection, during which this condition has been shown to meet the criteria for a compensable evaluation, and "staged ratings" are not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Although the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 7522 as a result of the Veteran's service-connected erectile dysfunction, special monthly compensation for loss of use of a creative organ has been established.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2011).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a compensable rating is not warranted at any time since the initial grant of service connection

Consideration has also been given to whether this evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The scheduler evaluation is not inadequate.  A compensable disability rating is provided for certain manifestations of this condition, but the medical evidence reflects that those manifestations are not present.  Specifically, the diagnostic criteria indicate that a higher rating is warranted when there is deformity of the penis with loss of erectile power.  However, the evidence does not show deformity of the penis.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.


ORDER

Service connection for diabetic retinopathy is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.

An initial compensable evaluation for erectile dysfunction is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


